Citation Nr: 1502639	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 2010 for the grant of service connection for schizophrenia, to include whether there is clear and unmistakable error (CUE) in an October 2004 rating decision that denied service connection for  an acquired psychiatric disorder (psychiatric disorder and history of depression, posttraumatic stress disorder (PTSD), manic disorder and alcohol and drug dependency). 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) arises from August 2010 and December 2010 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  In the December 2010 rating action, the RO, in pertinent part, granted service connection for schizophrenia; an initial 100 percent disability rating was assigned, effective May 18, 2010.  The Veteran appealed the RO's assignment of the May 18, 2010 effective date for the award of service connection for schizophrenia to the Board.  Jurisdiction of the appeal currently resides with the St. Paul, Minnesota, RO. 

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota, RO. A transcript of that hearing is associated with the record.

A review the record discloses that the RO issued a decision in August 2010, wherein it denied, in part, reopening a previously denied claim for service connection for residuals of a right knee injury and that the Veteran submitted a Notice of Disagreement in September 2010, contesting that decision.  No Statement of the Case has been issued; therefore the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran challenges the establishment of the effective date of May 18, 2010 for the grant of service connection for schizophrenia.  He contends that the effective date of the award of service connection for schizophrenia should be 2003, the year VA received his initial claim for service connection for schizophrenia.  He also maintains that the RO committed CUE in failing to apply the laws and regulations for presumptive service connection for schizophrenia in its October 2004 rating action.  (Transcript (T.) at page (pg.) 18)). 

As the CUE claim has yet to be adjudicated by the RO (the AOJ), it is not before the Board; nevertheless, it is inextricably intertwined with his pending claim of an effective date earlier than May 18, 2010 for the award of service connection for schizophrenia.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, remand is warranted to allow the RO to adjudicate this pending CUE claim.

Finally, and as noted in the Introduction, by an August 2010 rating action, the RO in pertinent part, denied reopening a previously denied claim for service connection for residuals of a right knee injury and that the Veteran submitted a Notice of Disagreement in September 2010, contesting that decision.  No Statement of the Case has been issued; therefore the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right knee injury, along with the information regarding how he may perfect the appeal of this issue.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

2.  Adjudicate the Veteran's pending claim of CUE in the October 7, 2004 rating action, wherein the RO denied service connection for an acquired psychiatric disorder (psychiatric disorder and history of depression, PTSD, manic disorder and alcohol and drug dependency).  The Veteran must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the October 2004 rating decision be returned to the Board.

3.  Then, readjudicate the Veteran's pending earlier effective date claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

